Citation Nr: 0006327	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  96-32 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating higher than 20 percent for service-
connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1987 to 
August 1995.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1995 RO decision which, in pertinent part, 
granted service connection and a 20 percent rating for 
degenerative disc disease of the lumbar spine, status post 
laminectomy and discectomy at L5-S1.  The veteran initially 
requested a hearing before an RO hearing officer, and a 
hearing before a member of the Board.  An RO hearing was held 
in June 1996.  By a statement dated in January 2000, the 
veteran withdrew his request for a Board hearing.


FINDING OF FACT

The veteran's lumbosacral spine disability (degenerative disc 
disease of the lumbar spine, status post laminectomy and 
discectomy at L5-S1) is manifested by pronounced 
intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a rating of 60 percent for degenerative disc 
disease of the lumbar spine, status post laminectomy and 
discectomy at L5-S1, have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1987 to 
August 1995.  A review of his service medical records shows 
that he injured his back and underwent two back surgeries.  A 
June 1995 Medical Board Report indicates diagnoses of status 
post lumbar laminectomy and discectomy at right L5-S1 on the 
right side in 1991, status post laminectomy and discectomy at 
right L5-S1 in 1994, and persistent right S1 radiculopathy.  
At the August 1995 service discharge examination, the spine 
was normal on clinical evaluation; the veteran gave a history 
of back operations and said he still had back pain.

At an October 1995 VA orthopedic examination, the veteran 
complained of persistent, sometimes severe, low back pain 
extending into both legs, but mostly on the right.  He said 
the pain interfered with his mobility and with his ability to 
lift and carry items.  He reported that he took Motrin and 
Flexeril as needed for his back condition.  On examination, 
the veteran walked without a limp, and his legs were equal in 
length and circumference at the mid-thigh and mid-calf.  
There were no sensory losses in the legs, although the 
veteran reported that such sometimes occurred.  The patellar 
and Achilles tendon reflexes were somewhat difficult to 
obtain, but were active and equal.  There was positive 
straight leg raising bilaterally, but worse on the right.  
There was normal dorsiflexion power of the toes.  On 
standing, the veteran's spinal curves were normal, the 
shoulders and pelvis were level, and there was no muscle 
spasm.  He voluntarily limited his range of motion to 45 
degrees of forward flexion, 15 degrees of backward extension, 
and 25 degrees of lateral extension bilaterally.  The 
examiner noted that an X-ray study showed moderate narrowing 
of the lumbosacral disc space, with mild spurring at the 
margins of the lumbosacral vertebral bodies adjacent to the 
narrowed disc space.  The remainder of the lumbar spine was 
normal on X-ray study, as was the dorsal spine.  The 
diagnosis was residuals of a herniated disc at the 
lumbosacral level, postoperative status times two.

At another VA examination in October 1995, the veteran 
reported back pain throughout the day.  He said he could walk 
one mile with discomfort, and at the end of the mile the pain 
was increased to the point that he had to rest.  He said he 
took Motrin and Flexeril, and did not lift more than 15 
pounds.  He stated that he was unable to stand for more than 
30 minutes, and that cold, damp weather aggravated his pain.  
Activities such as rising from the supine to the sitting 
position, or from the sitting to the standing position 
precipitated severe pain.  Range of motion was as follows:  
forward flexion to 50 degrees, hyperextension to 30 degrees, 
left and lateral flexion to 40 degrees, and "left" and 
lateral rotation to 35 degrees.  The diagnosis was lumbar 
disc disease, postoperative on two occasions.

In an October 1995 decision, the RO granted service 
connection and a 20 percent rating for degenerative disc 
disease of the lumbar spine, status post laminectomy and 
discectomy at L5-S1.

By a statement dated in March 1996, the veteran asserted that 
his back disability was manifested by a very limited range of 
motion and flexibility, and said that such condition was 
deteriorating.

By a letter dated in April 1996, a private physician, J. P. 
Weiss, M.D., indicated that he treated the veteran for an 
elective sterilization.  The veteran also complained of 
nocturnal enuresis which seemed to follow a lumbar 
laminectomy in 1991.  The diagnostic impressions were 
elective male sterilization, and pure enuresis, questionably 
on a neurogenic basis.

VA outpatient treatment records dated in 1996 reflect 
treatment, including physical therapy, for complaints of low 
back pain.  A June 1996 magnetic resonance imaging study 
(MRI) of the lumbosacral spine showed a right-sided 
laminectomy at L5-S1, and bulging of the L5-S1 intervertebral 
disc with a more focal but small left posterolateral disc 
protrusion.  This in conjunction with the facet and 
ligamentous degenerative changes resulted in mild narrowing 
of the left neural foramen.  There was mild concentric 
bulging of the L4-L5 intervertebral discs and facet 
degenerative changes at the L4-L5 level without evidence of 
spinal stenosis or focal disc herniation at this level, with 
no other significant findings.  

By a letter dated in June 1996, the veteran's representative 
related that the veteran felt his service-connected 
lumbosacral spine disability was 60 percent disabling.

At a June 1996 RO hearing, the veteran essentially asserted 
that his service-connected lumbosacral spine disability was 
more disabling than currently evaluated.  He testified that 
the disability was manifested by low back pain, daily muscle 
spasms, numbness and tingling down the back of his right leg 
to the knee, and occasional enuresis.  He said he never had 
enuresis before he incurred his back disability.  He stated 
that lifting was almost impossible, and he was unable to bend 
over.  He stated that his lumbosacral spine disability woke 
him up at night approximately two or three times weekly, and 
it kept him awake until he took medication.  He said he was 
taking Motrin and Flexeril, and was using a back brace.  He 
stated that he had weakness in his right leg, and dragged his 
right foot.  He reported that he had lost time from work due 
to his back disability, and he could only walk about a 
quarter of a mile before his back became stiff and he had 
spasms.

A July 1996 VA physical therapy note indicates that the 
veteran was status post two back surgeries, and had right 
radiculopathy with partial drop foot on the right and 
decreased deep tendon reflexes on the right which were 
virtually absent.  The veteran also reported that he had 
intermittent enuresis.  A TENS unit was applied.  An undated 
treatment note shows that the veteran's backward extension of 
the low back was 90-percent limited.  Such motion produced 
increased pain in the right leg, as did left lateral flexion.  
Straight leg raising tests were positive in both lower 
extremities.  There was pain to palpation of the spinous 
processes at L4-L5.  There was severe hypomobility throughout 
the lumbosacral region with all movements.  Deep tendon 
reflexes were decreased in the right lower extremity; in the 
left lower extremity they were +1.  Sensation was decreased 
in the S1 distribution to light touch in the right lower 
extremity.  The diagnostic assessment was low back pain 
radiating to the right lower extremity, with neurological 
signs in the right lower extremity.  A September 1996 
treatment note shows that the veteran reported continuous low 
back pain for the past six years which was becoming worse.  
The examiner indicated that the veteran's pain was about the 
same, and said there was no indication for surgical 
intervention. An epidural nerve block was administered in 
November 1996.

Private medical records dated in July 1996 from a private 
physician, V. D. Dhaduk, M.D., reflect that the veteran 
underwent a neurological examination in July 1996.  The 
veteran reported that he had increasing low back pain in the 
past year which radiated posteriorly to the right lower 
extremity and to the ankle, with tingling and numbness.  He 
said his pain worsened with sitting, standing, and walking.  
He reported difficulty sitting for more than ten minutes at a 
time.  He said he had difficulty driving and had to use his 
left foot rather than his right foot on the pedals, and 
complained of difficulty in twisting and bending over.  On 
examination, there was significant tenderness in the lumbar 
region with marked spasm of the paraspinal muscles.  Muscle 
guarding was present in both lower extremities, more on the 
right.  Straight leg raising tests were positive at 40 
degrees on the right and at 60 degrees on the left.  There 
was definite weakness in the gastrocnemius muscles 
bilaterally, more on the right side.  There were no 
fasciculations.  Deep tendon reflexes were brisk, but the 
ankle reflex was absent bilaterally.  Babinski's sign was 
negative.  A sensory examination was diminished to touch and 
pain in the S1 root distribution bilaterally.  There was no 
definite sensory level.  Proprioceptor sensations were 
intact.  The veteran had a mild antalgic gait and limped on 
the right side.  

Dr. Dhaduk stated that he had reviewed a recent MRI which 
showed hyperintense signal at L5-S1 as well as S1 nerve root 
on the right side, and a laminectomy defect.  The diagnostic 
impressions were chronic severe progressive S1 radiculopathy 
on the right side with severe compression of the S1 nerve 
root, chronic S1 radiculopathy on the left, and status post 
L5-S1 laminectomy times two with limited improvement.  An 
electromyography (EMG) and nerve conduction study of the 
lower extremities were performed in July 1996; the diagnostic 
impression was electrophysiologic evidence of mild to 
moderate L5 and mild S1 radiculopathy bilaterally with 
paraspinal muscle spasm.  There was no evidence of peripheral 
neuropathy.  A July 1996 somatosensory evoked potentials 
(SSEP) study was abnormal, and showed prolonged latency of L5 
bilaterally, which was suggestive of bilateral L5 
radiculopathy, more on the left side.

At an August 1996 VA spinal examination, the veteran reported 
he was working in the family heating/cooling business but 
tried to avoid heavy duties.  He related that he was 
receiving physical therapy once weekly, including the use of 
a TENS unit and the application of heat to his back, and said 
he was also using a TENS unit and heat at home.  The examiner 
opined that the need for such physical therapy was quite 
questionable.  The veteran reported that he had been 
prescribed Flexeril and Motrin for his persistent low back 
soreness, which extended down the back of the right leg to 
the ankle.  The examiner noted that the veteran walked with a 
limp when he first arose after being examined, but the limp 
disappeared as he walked down the hall.  On examination, 
there was a well-healed, non-tender, small surgical scar in 
the low back in the mid-lumbar area.  There was no muscle 
spasm.  The veteran voluntarily limited his range of motion 
to 45 degrees of forward bending, 15 degrees of backward 
extension, and 25 degrees to each side.  There was no muscle 
spasm which restricted range of motion.  His legs were well-
muscled, but the right calf was 1/4-inch smaller than the left, 
and as noted, his residual symptoms did involve the right 
leg.  The veteran did not describe any sensory losses.  There 
was normal range of motion in the hips, knees and ankles.  
The tendon reflexes were rather dull, but were present, and 
there was no foot drop.  An X-ray study of the lumbosacral 
spine showed no fractures or subluxation, the vertebral 
bodies were of normal height, the disc spaces were well-
maintained, the posterior elements were intact, and the 
pedicles and bone density were normal.  An X-ray study of the 
thoracic spine was normal.  The examiner concluded that the 
veteran had residuals of two operative procedures in the low 
back as described in the current MRI, but appeared to 
function quite well.

By a letter dated in February 1997, the veteran asserted that 
he limped after he first arose from a sitting position due to 
his low back disability, but that after he walked and 
stretched his muscles the limp dissipated, but did not 
disappear.  He stated that he had constant numbness and 
tingling down his right leg, and he had difficulty driving 
and climbing stairs due to tripping.  He said he was 
currently taking Darvocet instead of Flexeril for his pain, 
and was receiving nerve block treatments for severe attacks 
which included continuous numbness and tingling down his 
right leg, extreme muscle spasms, and limitation of motion 
with pain.  He said he had frequent enuresis since his first 
surgery, and that this condition worsened after the second 
surgery.  He asserted that his lumbosacral spine disability 
was 40 percent disabling.

Private medical records from Dr. Dhaduk dated in 1997 reflect 
that in February 1997, the veteran underwent a follow-up 
neurological evaluation.  Dr. Dhaduk noted that he examined 
the veteran in 1996 at which time he was doing "fair" but 
had quite a bit of pain.  He noted that the veteran now 
complained of pain radiating to both lower extremities with 
muscle spasm, and said his back pain sometimes woke him up.  
The veteran stated that he was taking Motrin twice daily and 
occasionally took Darvocet.  On examination, there was a 
fairly large lumbar laminectomy defect.  There was tenderness 
in the lumbar region with marked spasm of the paraspinal 
muscles.  There was muscle guarding in the right lower 
extremity.  Ankle reflexes were absent bilaterally, and 
Babinski's sign was negative.  Sensation was diminished to 
touch and pain in the S1 root distribution bilaterally.  The 
diagnostic impression was chronic severe progressive S1 
radiculopathy bilaterally, more on the right side, chronic S1 
radiculopathy on the left side, and status post L5-S1 
laminectomy times two with limited improvement.  A May 1997 
MRI showed status post right L4-L5 and L5-S1 laminectomies 
with mild enhancement along the posterior disc margins 
compatible with epidural scarring and mild central residual 
disc protrusions at both levels, mild canal stenosis at L4-
L5, moderate degenerative disc disease at L5-S1, and mild 
degenerative change at L3-L4 and L4-L5.  A May 1997 EMG and 
nerve conduction study of the lower extremities showed 
electrophysiologic evidence of mild to moderate acute and 
chronic L5 and S1 radiculopathy bilaterally with paraspinal 
muscle spasm, more on the right side, with no evidence of 
peripheral neuropathy.

Private medical records dated from April 1997 to November 
1997 reflect that the veteran underwent chiropractic 
treatment for his lumbosacral spine disability.  An April 
1997 treatment note shows that the veteran complained of 
constant moderately severe low back pain, as well as 
inflexibility and restricted movement with sharp and shooting 
pain radiating to the right gluteal area.  Subsequent records 
reflect a finding of a posterior inferior displacement of the 
L5 vertebral segment with a severe amount of restricted joint 
function.  Records dated in November 1997 reflect that the 
veteran reported improvement in his back pain.
 
VA outpatient treatment records dated in 1997 reflect 
treatment for low back pain exacerbation.  A May 1997 X-ray 
study of the lumbosacral spine showed degenerative disc 
disease at L5-S1, with a possibility of a partial laminectomy 
in this region.  A June 1997 MRI showed a central protrusion 
of the L4-L5 disc representing a change in configuration from 
June 1996.  The examiner noted that the veteran was status 
post surgery at L5-S1 and he questioned minimal 
retrolisthesis of L5 on S1.  He opined that there had been no 
significant interval change at this level since the previous 
study.

Private medical records dated in October 1997 from Dr. Dhaduk 
reflect that he examined the veteran in October 1997 after 
the veteran recently fell off a ladder and landed on his low 
back.  The veteran reported that he went to the emergency 
room and received injections of Demerol.  He complained of 
severe pain, tingling, and numbness.  On examination, there 
was severe tenderness in the entire lumbar region with marked 
spasm of the paraspinal muscles.  Lumbar spine movements were 
markedly restricted.  There was severe muscle guarding in 
both lower extremities, and a laminectomy defect was present 
in the lumbar region.  Reflexes were diminished bilaterally, 
and there was markedly diminished sensation to touch and pain 
in the L5 and S1 root distributions.  There was severe 
limping and he was only able to walk with assistance.  The 
diagnostic impressions were chronic severe progressive S1 
radiculopathy bilaterally, more on the right side, status 
post L5-S1 laminectomy times two with limited improvement, 
post-operative scar tissue formation with spinal stenosis and 
degenerative disc disease at L4-L5 and L5-S1, and acute 
exacerbation of severe lumbar radiculopathy; rule out re-
herniation of the disc.  An October 1997 MRI showed 
degenerative and post-surgical changes of the lower lumbar 
spine.  A broad-based disc protrusion had increased slightly 
in size at L3-L4, and there was also a suggestion of a small 
disc protrusion to the left of midline where there had been a 
previous epidural fibrosis at the L4-L5 level.  There was no 
change at L5-S1.  The examiner opined that the changes were 
not dramatic.  An October 1997 EMG and nerve conduction study 
of the lower extremities showed electrophysiologic evidence 
of moderate to severe acute and chronic L5 and S1 
radiculopathy bilaterally with severe paraspinal muscle 
spasm, slightly more on the right side.  As compared with the 
previous study, there was some increase in denervation.  An 
October 1997 SSEP was abnormal and showed prolonged "P38" 
latency for the L5 dermatome bilaterally, more on the right 
side, which was suggestive of radiculopathy.

At a November 1997 VA examination of the peripheral nerves, 
the veteran complained of low back pain radiating to the 
posterior right leg, with no left leg pain, and complained of 
occasional enuresis.  He denied fecal or urinary incontinence 
during the daytime.  On examination, the veteran's gait was 
OK, he could walk on his toes and heels in tandem, squatting 
was OK, and straight leg raising was performed to 70 degrees 
bilaterally.  There was no paraspinal spasm.  Strength was 
normal and there was no wasting.  Sensation was OK to touch, 
pinprick, temperature, and positive vibration.  Deep tendon 
reflexes were sluggish, and there was no spinal tenderness or 
caudal or perineal analgesia.  The diagnosis was chronic low 
back syndrome secondary to two back surgeries, with no change 
from his prior status.  The examiner concluded that there was 
no way to explain the veteran's nocturnal bedwetting by his 
back problem, prior surgeries, or scarring.  He said he 
doubted it was related to any of these conditions, and 
recommended further work-up.  He noted that an MRI showed 
post-surgical scarring, and opined that the EMG findings were 
worthless.

At a December 1997 VA spinal examination, the veteran 
reported he was working part-time in the family 
plumbing/heating business, doing non-heavy duties, mostly 
electronics.  He complained of persistent low back pain 
radiating into his right leg.  The examiner noted that he had 
reviewed a recent MRI which showed relatively mild changes, 
some of which were questionable, specifically the post-
surgical findings at L4-L5, in light of the fact that the 
veteran had not had surgery at that level.  He noted that an 
EMG showed radiculopathy at L4-L5-S1, which was a more 
logical finding with the veteran's current symptoms.  He 
opined that in view of the MRI studies, further surgery was 
not recommended.  On examination of the right leg, right 
ankle jerk was diminished and the right calf was 1/4-inch 
smaller than the left.  Straight leg raising was positive on 
the right, and slightly positive on the left.  There was 
normal range of motion in all the joints with no sensory 
losses.  The examiner noted that the pain was reported to 
extend from across the low back into the right buttock, the 
back of the thigh, and down into the foot with tingling of 
the foot.  On standing, spinal curves were normal.  Shoulders 
and pelvis were level, and there was a short, well-healed, 
non-tender surgical scar in the mid-low back.  There was mild 
muscle spasm noted when the veteran attempted to flex his 
back.  He permitted only 35 degrees of forward flexion, 10 
degrees of backward extension, and 20 degrees to each side.  
An X-ray study of the lumbosacral spine showed distinct 
narrowing at the lumbosacral level with productive changes.  
There were no other abnormal findings.  The diagnosis was 
residuals of a disc herniation at L4-L5, and an MRI suggested 
that there might be some degenerative changes elsewhere in 
the lower lumbar area.  He stated that the veteran's current 
level of impairment would prevent him from performing heavy 
labor in the family business, but he was able to perform 
lighter work as described.

A February 1998 VA outpatient treatment record shows that the 
veteran still had back and mostly right leg pain, but such 
was relieved with minimal amounts of narcotics.

By a statement dated in September 1999, the veteran's spouse 
stated that his lumbosacral spine disability was manifested 
by severe nerve damage and nerve scarring, drop foot, 
constant pain and muscle spasms radiating down his legs, a 
severe limp, and chronic severe progressive radiculopathy.  
She said he constantly took pain medication, and used his 
TENS unit nightly.




II.  Analysis

The veteran's claim for a rating higher than 20 percent for 
his service-connected lumbosacral spine disability is well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

Moderate limitation of motion of the lumbar spine warrants a 
20 percent rating, and severe limitation of motion is rated 
40 percent.  38 C.F.R. 4.71a, Code 5292.

Moderate intervertebral disc syndrome, with recurring 
attacks, is rated 20 percent.  Severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief 
warrants a 40 percent evaluation.  A 60 percent rating is the 
maximum rating for intervertebral disc syndrome, and is 
warranted when it is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Lumbosacral strain is rated 20 percent when there is muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in the standing position.  A 40 percent 
rating requires that the lumbosacral strain be severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral spine motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295.

The medical evidence (including examination and treatment 
reports from 1995 to 1998) shows the veteran's service-
connected degenerative disc disease of the lumbar spine, 
status post laminectomy and discectomy at L5-S1, causes 
limitation of motion, recurrent pain of the low back, and 
recurrent muscle spasms, with neurologic deficits in the 
right lower extremity.  Some private medical records show 
markedly diminished sensation to touch and pain in the L5 and 
S1 root distributions, and absent ankle reflexes bilaterally, 
and VA examiners have noted that the right calf is 1/4-inch 
smaller than the left.  At a November 1997 VA examination, 
the examiner noted no paraspinal spasm, strength was 
described as normal and there was no wasting.  Sensation was 
OK to touch, pinprick, temperature, and positive vibration.  
Deep tendon reflexes were sluggish.  At a December 1997 VA 
examination, right ankle jerk was diminished.  Mild muscle 
spasm was noted when the veteran attempted to flex his back.

Medical reports show varying degrees of low back motion, and 
at the last VA examination in 1997, restricted motion of the 
lumbar spine was between moderate and severe in degree (the 
veteran permitted only 35 degrees of forward flexion, 10 
degrees of backward extension, and 20 degrees bending to each 
side).  With consideration of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), limitation of lumbar spine motion 
would be characterized as severe in degree, supporting a 40 
percent rating under Code 5292.  Even if the condition were 
rated as lumbosacral strain, the maximum rating of Code 5295 
is 40 percent.

The Board has considered whether a rating even higher than 40 
percent is warranted by evaluating the low back condition as 
intervertebral disc syndrome under Code 5293.  That code 
provides a maximum rating of 60 percent when there is 
pronounced intervertebral disc syndrome.  Code 5293 
contemplates neurological symptoms associated with disc 
disease, as well as the effects of pain and limited motion of 
the back.  38 C.F.R. §§ 4.40, 4.45; VAOPGCPREC 36-97.  As 
noted, limitation of low back motion is severe in degree, 
particularly when the effects of pain on use and during 
flare-ups is considered.  The medical records document 
neurological findings appropriate to the site of the diseased 
disc, although the records vary as to whether there are 
recurring attacks with intermittent relief or whether there 
are persistent symptoms with little intermittent relief.  
Resolving reasonable doubt in favor of the veteran, the Board 
finds that the overall disability picture more nearly 
approximates pronounced intervertebral disc syndrome, as 
required for a 60 percent rating under Code 5293.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.

For these reasons, a higher rating of 60 percent is warranted 
for the lumbosacral spine disability.


ORDER

An higher rating, to 60 percent, for the lumbosacral spine 
disability is granted.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

